[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                         -------------------------------------------U.S. COURT OF APPEALS
                                      No. 06-12814                    ELEVENTH CIRCUIT
                                                                          MAY 9, 2007
                                Non-Argument Calendar
                        -------------------------------------------- THOMAS K. KAHN
                                                                            CLERK

                     D.C. Docket No. 05-00045-CR-1-MMP

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                          versus

ALEJANDRO MARTIN CABEZAS,

                                                         Defendant-Appellant.

              ----------------------------------------------------------------
                   Appeal from the United States District Court
                         for the Northern District of Florida
              ----------------------------------------------------------------

                                     (May 9, 2007)

Before EDMONDSON, Chief Judge, BIRCH and CARNES, Circuit Judges.

PER CURIAM:

      Defendant-Appellant Alejandro Martin Cabezas appeals his 27-month

sentence imposed upon his conviction for being a previously convicted felon in
possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(2). No

reversible error has been shown; we affirm.

         Cabezas challenges the sentencing court’s imposition of a four-level

enhancement under U.S.S.G. § 2K2.1(b)(5)1 for possessing a pistol and

ammunition in connection with another felony offense. Section 2K2.1(b)(5)

provided in part:

                If the defendant used or possessed any firearm or
                ammunition in connection with another felony offense;
                or possessed or transferred any firearm or ammunition
                with knowledge, intent, or reason to believe that it would
                be used or possessed in connection with another felony
                offense, increase by 4 levels.

         Authorities found a pistol, two extended magazines and 24 rounds of

ammunition in a box on the shelf in Cabezas’s closet; also found in that box were

86 grams of marijuana and marijuana seeds, six glass bongs, and 80.7 grams of

psilocybin mushrooms. Possession of more than 20 grams of marijuana is a

felony offense under Florida law. Another closet in Cabezas’s bedroom was found

to house disassembled marijuana-grow equipment.

         At sentencing, Cabezas objected that the four-level U.S.S.G. § 2K2.1(b)(5)

enhancement should have no application because the firearm was “merely present”



  1
      Cabezas was sentenced under the 1 November 2005 version of the guidelines.

                                               2
in the same box as the marijuana and “no nexus” had been shown between the

firearm and the marijuana found. The district court overruled the objection. With

the four-level enhancement, the resulting guidelines range was 27 to 33 months;

the 27-month sentence imposed was at the low end of the guidelines range.

      Cabezas’s argument on appeal is that for purposes of satisfying the “in

connection with” requirement of section 2K2.1(b)(5), the government must show

by a preponderance of the evidence that the possession of the weapon facilitated

the commission of the other crime. The guidelines provide no definition of the

phrase “in connection with” in section 2K2.1(b)(5). But, as Cabezas

acknowledges, we have addressed this issue in United States v. Rhind, 289 F.3d

690 (11th Cir. 2002).

      To construe “in connection with” in section 2K2.1(b)(5), Rhind first

reviewed caselaw interpreting the identical phrase in other sentencing guidelines.

Id. at 695. That review supported an expansive -- not restrictive -- construction of

the phrase. Id. And, that expansive interpretation, considered in harmony with the

ordinary and natural meaning of the words, supported no requirement that the

firearm be shown to facilitate the other felony offense. Id. Instead, “in connection

with” “merely reflects the context of [the defendant’s] possession of the firearm.”

Id. (internal quotation and citation omitted). So long as the weapon’s presence is

                                         3
not attributable only to accident or mere coincidence, a section 2K2.1(b)(5)

enhancement is warranted under Rhind if the firearm is available during the

commission of the underlying offense.

       Cabezas concedes the “facilitation” standard he advocates has been rejected

by decisions of this Circuit. He advances the issue on appeal so that it may be

preserved in the event Rhind is overruled. Rhind is controlling authority unless or

until the Supreme Court or this Court sitting en banc overrules it. This panel -- as

was the district court -- is bound to apply Rhind. See Cargill v. Turpin, 120 F.3d

1366, 1386 (11th Cir. 1997) (“The law of this circuit is ‘emphatic’ that only the

Supreme Court or this court sitting en banc can judicially overrule a prior panel

decision.”).

       The district court interpreted correctly the guidelines;2 the four-level section

2K2.1(b)(5) enhancement appropriately was applied.

       AFFIRMED.




  2
   Cabezas advances no argument that the district court erred in its factual findings when it imposed
the four-level enhancement.

                                                 4